Citation Nr: 1709937	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroparesis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  The Veteran died in November 2014.  The Appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for gastroparesis and assigned an initial 10 percent rating effective January 11, 2012.  

This matter was previously before the Board in September 2014 and July 2015 and was remanded for additional development. 


FINDING OF FACT

Since the grant of service connection, gastroparesis primarily manifested with continuous, moderate symptoms of vomiting and nausea.


CONCLUSION OF LAW

Since the grant of service connection, the criteria for an initial rating of 20 percent, and no higher, for gastroparesis are met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.20, 4.113, 4.114, Diagnostic Code 7304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated. 

The Veteran's service treatment records and post-service VA and private treatment records have been obtained.  Pursuant to the Board's September 2014 and July 2015 remands, the RO obtained additional VA treatment records and associated them with the electronic claims file.  In a September 2015 letter, the RO requested the Appellant complete a release form for records from the Cox Medical Center and another other private facility with relevant records.  In response, the Appellant provided medical records from Cox Medical Center, Cox Health, and St. Francis Hospital, which included records from the Veteran's private physician, Dr. B.  There has been substantial compliance with the Board's remand directives.

VA examinations were conducted in April 2012 and July 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they were based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  

Accordingly, VA's duty to assist has been met. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 


Analysis

The Appellant, who has been substituted for the Veteran, seeks a higher initial evaluation for gastroparesis, which is currently rated 10 percent. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016). 

When an appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If the Veteran is deceased, the period ends on the date of death.  In the present case, the relevant period of appeal is January 11, 2012, to November 1, 2014.

The RO evaluated the Veteran's gastroparesis under Diagnostic Code (DC) 7304, which sets forth the criteria for evaluating a gastric ulcer.  38 C.F.R. § 4.114 (2016).  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  Since gastroparesis is not specifically provided for in the rating schedule, and gastric ulcer is a closely-related disease with analogous symptomatology, it is appropriate to rate the Veteran's disability under the gastric ulcer criteria. 

Under Diagnostic Code 7304, gastric ulcer warrants a 10 percent rating for a mild disability, characterized by symptoms that recur once or twice yearly; a 20 percent rating is warranted for a moderate disability, characterized by recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or by continuous moderate manifestations; a 40 percent rating is warranted for a moderately severe disability, characterized by impairment of health manifested by anemia and weight loss, or by recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; and a 60 percent rating is warranted for a severe disability, characterized by pain that is only partially relieved by standard ulcer therapy, and there is periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7304.

Historically, private treatment records reflect that the Veteran was hospitalized on several occasions for symptoms of nausea and vomiting.  Specifically, he was treated for two days in July 2009 at St. Francis Hospital for sudden onset of nausea, vomiting and slight diarrhea.  He reported that he had similar episodes in the past felt to be related to his gallbladder disease.  On evaluation, no bloody stools or anemia were noted.  Electrolytes were also normal.  He was discharged with a diagnosis of acute vomiting illness.  The Veteran was also hospitalized from July 21st to July 23rd, 2009 for symptoms of nausea, vomiting and a change in his stool.  CT scan and ultrasound confirmed cholelithiasis.  The discharge diagnosis was acute cholecystitis.  

The Veteran was hospitalized for four days in December 2011 with symptoms of nausea, vomiting, and diarrhea.  The relevant discharge diagnoses were: nausea, vomiting, and diarrhea -resolved, recurrent for approximately six months, viral gastroenteritis versus gastroparesis; dehydration-resolved; and gastroesophageal reflux disease.  The records also reflect that the Veteran reported a similar, but less severe, episode of nausea, vomiting, and diarrhea that occurred approximately 10 days ago and resolved spontaneously.  He further reported that for the last six months, he had been having similar episodes of nausea, vomiting, and diarrhea on a monthly basis and these would resolve after a couple of days.  He denied that these episodes were accompanied by abdominal pain, hematochezia, or hematemesis.  The admission notes show an assessment of intractable nausea and vomiting with diarrhea; possible gastroenteritis and gastroparesis; and dehydration.

The Veteran was service-connected for gastroparesis with an effective date of January 11, 2012.

In a March 2012 statement, the Veteran stated that before starting medication (Reglan) for his disability, he had experienced severe attacks of nausea and vomiting for months.  In his June 2012 notice of disagreement (NOD), he stated that prior to Reglan; his recurring symptoms lasted for two to three days and occurred every seven to ten days, and the severity of the symptoms required hospitalization due to dehydration.  

In a letter dated in March 2012, Dr. B., the Veteran's former private physician, indicated that the Veteran had been treated on numerous occasions over the last three years due to severe episodes of nausea and vomiting.  Dr. B. noted that those episodes were severe enough to require several hospitalizations in April 2009, June 2009, July 2009, and in December 2011.  

An April 2012 VA examination report shows that the Veteran suffered from symptoms of mild nausea and vomiting.  The nausea occurred with a frequency of four or more times per year and a duration of less than one day; the vomiting occurred with a frequency of once per year and a duration of less than one day.  The examiner noted that the Veteran began taking medication (Reglan) in 2011 after he was initially diagnosed, but prior to medication his symptoms were more severe.  The examiner noted that the Veteran had not had any incapacitating episodes due to his gastroparesis and it did not impact his ability to work.  

Additional private records reflect that the Veteran was hospitalized for two days in April 2013 related to his gastroparesis and symptoms of nausea and vomiting.  A CT of his abdomen revealed findings consistent with gastroparesis.  

VA treatment records generally reflect periodic complaints of nausea and vomiting.  These records show the Veteran was counseled about being overweight.  An upper gastrointestinal study with small bowel follow through in March 2011 was normal.  These records do not contain findings of anemia, significant weight loss, melena or hematemesis. 

A July 2014 VA examination report shows the Veteran's symptoms included nausea, vomiting and abdominal pain.  The report indicates that the Veteran experienced recurring episodes of severe symptoms that occurred four or more times a year and lasted from one to nine days.  The examiner also noted pronounced and periodic abdominal pain that was unrelieved by standard therapy and occurred less than once a month.  Vomiting occurred periodically and lasted less than a day.  Weight loss, anemia, hematemesis and melena were not noted.  The examiner estimated that the Veteran experienced five incapacitating episodes due to this disability which lasted from one to nine days.  He noted that the Veteran reported having gone to the emergency room five times in 12 months.  The report notes that due to this disability, the Veteran had limited work capacity during flare-ups. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594(1991); see also 38 C.F.R. §§ 4.1, 4.2 (2014).  The Board has reviewed all of the evidence pertaining to the history of the Veteran's service-connected gastroparesis.  However, given the nature of the present claim for a higher initial evaluation, the Board's primary focus is on the evidence of severity since the effective date for the award of service connection, which is January 2012. 

At the outset, the Board notes the Veteran previously asserted that his gastroparesis symptoms would have been worse, had they not been controlled with his use of Reglan.  The Board acknowledges that unless the use of medication is specifically mentioned in the rating criteria, it must determine entitlement to an increased rating without considering the relief provided by medication.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The criteria for gastric ulcer does not mention the use of medication for any rating below 60 percent, and thus the Board will assess those ratings based on the symptoms of the disability when untreated.

The evidence shows that primary symptoms associated with the Veteran's gastroparesis were nausea and vomiting.  The Veteran also reported abdominal pain at the VA examination in 2014.  The Board finds that the evidence supports the assignment of a 20 percent rating for continuous, moderate manifestations of gastroparesis since the grant of service connection.  

An even higher rating of 40 percent is not warranted for any period since the grant of service connection.  The most probative evidence, both lay and medical, is not reflective of a moderately severe disability characterized by impaired health due to anemia and weight loss or, by the frequency and duration of incapacitating episodes.

The Veteran was hospitalized on several occasions for severe symptoms of nausea and vomiting prior to the grant of service connection, but only once in April 2013 since service connection was granted.  His gastroparesis was not manifested by symptoms of anemia or weight loss, even during periods of hospitalization.  VA and private treatment records consistently show no anemia was found during routine evaluations, and VA records show the Veteran was counseled about his need to decrease his weight.  Chronic weight loss due to gastroparesis is not noted or alleged.  Additionally, the Veteran is not shown to have suffered from recurrent incapacitating episodes at least four a year, which lasted at least ten days in duration.  Since the grant of service connection, the Veteran's nausea and vomiting symptoms only required hospitalization once- in April 2013.  Even the historical VA and private medical records fail to show any of the Veteran's periods of hospitalization lasted more than a few days.  Further, the Veteran stated in his NOD that his recurring symptoms lasted for two to three days and occurred every seven to ten days.  He also reported to the July 2014 VA examiner that his incapacitating episodes lasted less than ten days.  Moreover, the evidence demonstrates that he did not suffer from hematemesis or melena, or symptoms such as anemia and weight loss which would indicate a greater level of impaired health.  In short, the evidence is not reflective of a moderately severe disability such that the assignment of a 40 percent rating for any period since the grant of service connection.  

For these reasons, an initial evaluation of 20 percent, and no higher, is granted for gastroparesis.  The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and the doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b).

The Board has also considered whether the Veteran's claim for a higher rating should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations, where a veteran's disability picture is so unusual that the application of the schedular criteria would be impractical, it may be appropriate to refer the case for extraschedular consideration.  Id.  In this case, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected gastroparesis.  The Veteran's gastroparesis was manifested by moderate, continuous symptoms of abdominal pain, nausea, and vomiting.  The rating schedule contemplates the severity of ulcer symptoms in broad terms ("mild", "moderate", "severe").  These terms allow room for evaluation based on a wide range of digestive symptoms, including those reported by the Veteran.  The Veteran's symptoms are fully contemplated within the schedular criteria.  Accordingly, the assigned schedular evaluation is adequate and referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. 111, 115. 

Additionally, the Board recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual un-employability (TDIU) due to service-connected disabilities exists as part of a claim for an increase in rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Neither the Appellant nor the Veteran contended that the gastroparesis rendered the Veteran unemployable, and the evidence does not otherwise suggest that this was the case.  Thus, a claim for TDIU due gastroparesis has not been raised.


ORDER

An initial rating of 20 percent, and no higher, for gastroparesis is granted subject to the laws and regulations pertaining to monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


